Citation Nr: 0935854	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  07-38 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for service-connected hypertension.

2. Entitlement to a rating in excess of 10 percent for 
service-connected residuals of a left ankle sprain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The May 2007 decision granted service 
connection for hypertension and assigned an initial 
noncompensable rating of 10 percent, effective August 25, 
2006.  Thereafter, the Veteran appealed with respect to the 
initially assigned rating.  While her appeal was pending, a 
September 2008 rating decision assigned a 10 percent 
evaluation, effective August 25, 2006.  However, as this 
rating is still less than the maximum benefit available, the 
appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

In June 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting in Washington, DC.  A 
transcript of the hearing is associated with the claims file.

In August 2008, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development, and 
it now returns to the Board for appellate review.  As a 
preliminary matter, the Board finds that the June 2008 remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).

The Veteran also submitted additional evidence consisting of 
personal statements and medical records subsequent to the 
last AOJ adjudication.  See 38 C.F.R. 
§ 20.1304 (2008).  The Veteran's accredited representative 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence via a May 2009 statement.  Id.  Further, her 
statements provide information duplicative of information 
elsewhere in the file.  Similarly, many of the medical 
records she provided are already on file.  The Board 
acknowledges that she did submit additional medical records 
subsequent to the last VA examination regarding her left foot 
and ankle, but the findings in these records as to the 
severity of the service-connected disability are similar to 
those considered below.  Consequently, the Board may properly 
consider such evidence in rendering its decision, and there 
is no prejudice to the Veteran in proceeding with 
adjudication of this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In June 2008 and February 2009, the Veteran submitted 
numerous claims for increased ratings and service connection.  
As no action appears to have been taken by the RO with 
respect to these claims, they are REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran's service-connected hypertension is 
manifested by systolic readings predominantly below 200 and 
diastolic readings predominantly below 110 and the use of 
anti-hypertensive medication.

3.  The Veteran's service-connected residuals of a left ankle 
sprain are manifested by an overall severe disability with 
range of motion to 30 degrees dorsiflexion, 35 degrees 
plantar flexion, eversion to 30 degrees and inversion to 35 
degrees, tenderness, moderate pain with movement, moderate 
fatigability on repetition, and recurrent swelling.  

4.  The competent medical evidence does not reflect that the 
service-connected left ankle sprain is manifested by 
ankylosis or the involvement of the os calcis or astragalus.

5.  Neither the Veteran's service-connected hypertension nor 
residuals of left ankle sprain presents such an exceptional 
or unusual disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected hypertension have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.104, Diagnostic Code 7101 
(2008).

2.  The criteria for a rating of 20 percent, but no greater, 
for service-connected residuals of a left ankle sprain have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5271 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, the Court of Appeals for 
Veterans Claims (Court), in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), held 
that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.  

VCAA notice must be provided before the initial unfavorable 
AOJ decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran 
was provided with a VCAA notification letter in August 2006, 
prior to the initial unfavorable rating decision issued in 
May 2007.  This letter advised the Veteran of the evidence 
necessary to establish service connection, how VA would 
assist her in developing her claims, and her and VA's 
obligations in providing such evidence for consideration.  
This letter also informed her of how to substantiate a 
disability rating and effective date.  Thus, the Veteran was 
provided with all necessary notice with respect to her 
initial rating claim prior to the May 2007 rating decision.

With regard to the Veteran's increased rating claim, the 
Board observes that the August 2006 letter advised the 
Veteran that she must show that her service-connected 
disability had gotten worse and that she should submit 
evidence of how her disability affected her employment.  
However, according to Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores at 43-44.

In this case, the Board notes that the Veteran was not 
properly advised of the diagnostic code under which her left 
ankle is rated-Diagnostic Code 5271,-except in the 
September 2007 statement of the case.  Additionally, other 
potentially applicable diagnostic codes were only provided in 
the February 2009 supplemental statement of the case.  
However, the Board finds that no prejudice has resulted due 
to the defect in notice.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the Veteran has 
been prejudiced thereby).  The Veteran, through her 
representative, alluded to diagnostic codes other than 5271 
at the June 2008 hearing, and cited to diagnostic code 5270 
in a February 2009 statement.  Thus, the Board finds that the 
Veteran had actual knowledge of the diagnostic codes 
applicable to her service-connected left ankle disability.  
Additionally, the Board observes that the rating evaluations 
under Diagnostic Code 5271 are not based on specific 
measurements, but on whether the limitation of motion is 
"moderate" or "marked."  Consequently, an increase in 
severity would satisfy the rating criteria under that code, 
and specific notice as to Diagnostic Code 5271 is not 
required under Vazquez-Flores.  Therefore, the Board finds 
any defect in notice with respect to the Veteran's increased 
rating claim to be harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing her 
with a VA examination.  The Veteran's service treatment 
records, VA medical records, private treatment records, and 
the reports of January 2007, March 2007, and October 2008 VA 
examinations were reviewed by both the AOJ and the Board in 
connection with adjudication of her claims.  The Veteran has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of her claims.
 
In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claims without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claims.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.  In an increased rating case 
the present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board also notes that the Court has held that staged ratings 
are appropriate for increased rating claims when factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see Fenderson.  Thus, the Board has considered the 
propriety of staged ratings in assessing the Veteran's 
service-connected disabilities.

Hypertension 

The Veteran contends that her hypertension is more severe 
than reflected by the currently assigned rating.  In 
particular, she reports that she has lower extremity edema 
and blurred vision, secondary to her hypertension and its 
medication.  Thus, she argues that her hypertension 
symptomatology warrants a rating in excess of 10 percent.

Under Diagnostic Code 7101, a rating of 10 percent is 
warranted for hypertensive vascular disease where the 
diastolic pressure is predominantly 100 or more; or systolic 
pressure is predominantly 160 or more; or when continuous 
medication is shown necessary for the control of hypertension 
and there is a history of diastolic blood pressure of 
predominantly 100 or more.  A 20 percent evaluation requires 
diastolic pressure of predominantly 110 or more or systolic 
pressure of predominantly 200 or more.  A 40 percent 
evaluation requires diastolic pressure of predominantly 120 
or more.  A 60 percent evaluation requires diastolic pressure 
of predominantly 130 or more.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken 2 
or more times on at least 3 different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

Initially, the Board notes that VA treatment records reflect 
that the Veteran has been prescribed various anti-
hypertensive medications.  However, they do not reveal blood 
pressure readings of 200 or above systolic or 110 or above 
diastolic.  Additionally, these records reveal lower 
extremity edema that was suspected to be due to a vascular 
problem, but the edema was improved with a change in blood 
pressure medication.  Further, the Board observes that at the 
time of diagnosis, the Veteran reported blurred vision as a 
symptom of her hypertension.  Nevertheless, at this time VA 
treatment records related to the Veteran's eyes do not 
reflect that her hypertension is a cause of eye and visual 
acuity impairments.  

The Veteran was also afforded two VA examinations in 
connection with her claim.  At the first examination in May 
2007, her blood pressure was 154/71.  At an October 2008 VA 
examination, the Veteran's blood pressure readings were 
158/89, 158/88, and 158/89.  The examiner found no 
cardiovascular, cerebrovascular, or renal complications 
secondary to the hypertension.  

The 10 percent rating assigned is in contemplation of the 
Veteran's blood pressure readings as documented and her need 
for medication to control her hypertension.  The record does 
not reveal any symptoms of the Veteran's hypertension that 
are not contemplated under the rating criteria under 
Diagnostic Code 7101.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The swelling of the lower extremities was 
documented as secondary to a particular medication regimen, 
and has resolved.  No complications of the cardiovascular, 
cerebrovascular, or renal systems are noted in the record.  
Absent blood pressure readings predominantly in excess of 200 
systolic or 110 diastolic, a rating in excess of 10 percent 
is not warranted for service-connected hypertension.  

Left ankle disability

The Veteran contends that she suffers symptomatology of her 
left ankle that is not contemplated in the currently assigned 
rating.  Specifically, she asserts that the pain and swelling 
she experiences warrant a rating in excess of 10 percent.  

Under DC 5271 for limitation of motion of the ankle, a 10 
percent evaluation is assigned for moderate limitation of 
motion and a 20 percent evaluation for marked limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2008).  The 
words "moderate" and "marked" as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence for 
"equitable and just decisions."  38 C.F.R. § 4.6 (2008).

Normal ankle dorsiflexion is to 20 degrees, with plantar 
flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.

At a January 2007 VA orthopedic examination, the Veteran 
reported recurring sprains of her left ankle and aggravation 
of her disability by standing 30 minutes, walking 2 blocks, 
driving 30 minutes, lifting 10 pounds, and going up and down 
stairs.  Range of motion measurements were to 30 degrees 
dorsiflexion, 35 degrees plantar flexion, eversion to 30 
degrees and inversion to 35 degrees.  The examiner also found 
1+ edema of the ankle, tenderness medially and laterally, and 
moderate pain with all movements.  There was no additional 
limitation due to repetitive motion or weakness, or 
incoordination, but there was moderate fatigability.  X-rays 
showed a non-displaced fracture of the distal fibula and 
fractures of the proximal third and fourth metatarsals, as 
well as moderate degenerative changes.  The examiner stated 
that the overall disability was severe with progression since 
the in-service injury.  

VA treatment records reveal repeated treatment for the left 
ankle with an ankle brace and cane were prescribed in June 
2007.  However, recurrent swelling is noted, which was 
verified by imaging.  

Additionally, the Veteran has submitted lay statements that 
document the impairment she experiences on a daily basis due 
to left ankle pain and swelling that occurs with use.  
Laypersons are competent to speak to symptomology when the 
symptoms are readily observable.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  Thus, to the extent these statements 
address symptoms, such as swelling or difficulty ambulating, 
they are competent evidence as to the severity of the 
Veteran's left ankle disability.  

After a careful review of the record, the Board determines 
that a rating of 20 percent is warranted for the Veteran's 
service-connected left ankle disability.  Although the 
measured limitation of motion does not exceed a moderate 
level of impairment, the Board finds that the overall picture 
of the Veteran's disability warrants a higher rating.  
Specifically, the Board notes the Veteran's recurrent 
swelling and increased pain that occurs with the everyday use 
of her ankle, even with the assistance of an ankle brace and 
cane.  Further, the Board considers the VA examiner's 
description of the Veteran's left ankle disability as severe.  
Therefore, the Board determines that the Veteran's residuals 
of a left ankle sprain more closely approximate the next 
higher rating available, in this case 20 percent, which is 
also the highest rating available under Diagnostic Code 5271.   

The Board has considered separate or higher ratings under 
Diagnostic Codes 5270, 5272, 7273, and 5274 for ankylosis of 
the ankle, ankylosis of the subastragalar or tarsal joint, 
malunion of the os calcis or astragalus and astragalectomy, 
respectively.  Schafrath.  Further, the Veteran contended in 
a February 2009 statement that she was entitled to a 30 
percent rating under diagnostic code 5270 (ankylosis).  
However, as neither the objective nor subjective evidence 
indicates the presence of ankylosis or the involvement of the 
os calcis or astragalus, these diagnostic codes are not 
applicable.  Additionally, as the Veteran's limitation of 
motion is contemplated under the assigned rating, a separate 
rating for the degenerative changes in the left ankle under 
Diagnostic Code 5003 or 5010 for degenerative and traumatic 
arthritis is prohibited.  Therefore, the Board determines 
that the record reveals no additional functional impairment 
associated with the Veteran's service-connected left ankle 
disability so as to warrant consideration of alternate rating 
codes.   

III. Conclusion

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the Veteran's claims of entitlement to ratings in 
excess of those assigned for her service-connected 
hypertension and residuals of left ankle sprain.  Therefore, 
a rating in excess of 10 percent for service-connected 
hypertension and 20 percent for service-connected left ankle 
disability must be denied.

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's hypertension or left ankle disability 
presents such an unusual or exceptional disability picture at 
any time so as to require consideration of an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1).  The Board has acknowledged the edema in the 
Veteran's lower extremities and left ankle.  The edema of the 
lower extremities, to the extent it was secondary to the 
Veteran's hypertension medication, was clinically noted to be 
improved.  Hence it is not a chronic symptoms related to the 
hypertension.  The edema of the left ankle is contemplated in 
the rating assigned and swelling is considered in the rating 
schedule for the ankles as defined.  See 38 C.F.R. §§ 4.10, 
4.40, 4.45.  Further, the record does not indicate that 
either disability has resulted in frequent periods of 
hospitalization, marked interference with employment, or of 
any other reason why an extraschedular rating should be 
assigned.  Thus, the Veteran's symptomatology for each 
disability is contemplated within the rating schedule.  
Accordingly, referral for an extraschedular rating is not 
warranted in this case.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
service-connected hypertension is denied.

Entitlement to a rating of 20 percent, but no greater, for 
service-connected residuals of a left ankle sprain is 
granted, subject to the laws governing the payment of 
monetary benefits.



____________________________________________
JOHN KITLAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


